DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on September 16, 2022, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10650000.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10650000 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘587 application and ‘000 patent is that claim 1 of ‘000 patent does not recite the first profile metadata.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., discovering relationships. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10650000 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.
16/707,020
10,503,793
1. A method comprising, at a computer system: 

accessing a first plurality of columns in a first dataset stored in a first data source; 

accessing a second plurality of columns in a second dataset stored in a second data source; 

identifying a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns, and wherein all possible pairs of column pairs are identified between the first dataset and the second dataset; 

determining one or more column pairs from the plurality of identified column pairs to exclude; 

excluding at least one column pair from the one or more determined column pairs; and 

for each of the one or more column pairs remaining after the excluding step: based on a type of join specified via a graphical interface, computing a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair.
1. A method comprising, at a computer system: 
generating first profile metadata for each column of a first plurality of columns in a first dataset stored a first data source; 

generating second profile metadata for each column of a second plurality of columns in a second dataset stored a second data source; 

identifying a plurality of column pairs between the first dataset and the second dataset, wherein each column pair in the plurality of column pairs includes a different one of the first plurality of columns and a different one of the second plurality of columns; 

determining one or more column pairs from the plurality of identified column pairs to exclude; 

excluding at least one column pair from the one or more determined column pairs; 

for each of the one or more column pairs remaining after the excluding step: 

based on a type of join specified via a graphical interface, computing a plurality of scores for the column pair, each of the plurality of scores computed based on a different one of a plurality of scoring functions, the score indicating a measure for joining columns in the column pair; 

computing a plurality of weighted scores, each of the plurality of weighted scores computed for a different one of the plurality of scores based on applying one of a plurality of weights to the different one of the plurality of scores; and determining a pair score for the column pair, the pair score being a summation of the plurality of weighted scores; based on the pair score for each of the one or more column pairs, selecting a first column pair from the one or more column pairs; generating a third dataset based on merging, according to the type of join, the first dataset at a first column within the first column pair with the second dataset at a second column in the first column pair; and 

generating the graphical interface to display the generated third dataset.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20150220080 A1 is directed to Managing Big Data In Process Control Systems:   [0098] t least some of the data requesters 130 and/or at least some of the request servicers 125 may be web services or web applications that are hosted by the process control system big data appliance 102 and that are accessible by nodes of the process control system big data network 100 (e.g., user interface devices 112 or provider devices 110). Accordingly, at least some of the devices or nodes 108 may include a respective web server to support a web browser, web client interface, or plug-in corresponding to a data requester 130 or to a request servicer 125. For user interface devices 112 in particular, a data requester 130 or a request servicer 125 may pull displays and stored data through a User Interface (UI) service layer 135. The UI service layer 135 includes a data visualization service 136 that facilitates the display of various process control data. In particular, the data visualization service 136 may represent various portions of process control data in pictures, charts, maps, reports, presentations, and/or the like. Accordingly, a user accessing any of the data visualization channels may be able to quickly ascertain certain data, trends, relationships, or conclusions associated with the process control data. The data visualization service 136 supports dynamic updating whereby the data visualization service 136 may update corresponding charts or visualizations based on user input, added or removed data, and/or other factors.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154